       Case 4:20-cv-02024-MWB Document 20 Filed 02/05/21 Page 1 of 2




               IN THE UNITED STATE DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as           :
Representative of the          :
                               :
Estate of Osaze Osagie, Decedent
                               :
                    Plaintiff, : Docket No. 4:20-cv-02024
                               :
            v                  :
                               :
BOROUGH OF STATE COLLEGE, :
et al.,                        :
                               :
                  Defendants. :
                               :

                          ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly enter the appearance of Matthew S, Polaha, Esquire of MacMain,

Connell & Leinhauser LLC as counsel for Defendants Officer M. Jordan

Pieniazek, Sergeant Christopher Hill, Lieutenant Keith Robb and Captain Christian

Fishel in the above-captioned matter.


                               MacMAIN, CONNELL & LEINHAUSER, LLC


Dated: February 5, 2021            By:   /s/ Matthew S. Polaha
                                         Matthew S. Polaha
                                         PA Attorney I.D. No. 320674
                                         433 W. Market Street, Suite 200
                                         West Chester, PA 19382
                                         Attorney for Defendants
        Case 4:20-cv-02024-MWB Document 20 Filed 02/05/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

      I, Matthew S. Polaha, Esquire, hereby certify that on this February 5, 2021,

the foregoing Entry of Appearance filed electronically and is available for viewing

and downloading from the ECF system of the United States District Court for the

Middle District of Pennsylvania. The following parties received notification of this

filing via electronic notification:

                                    Andrew Shubin
                               SHUBIN LAW OFFICE
                                333 South Allen Street
                               State College, PA 16801

                               Kathleen Yurchak
                    STEINBACHER, GOODALL & YURCHAK
                           328 South Atherton Street
                            State College, PA 16801

                                   Andrew G. Celli, Jr
                                       Earl S. Ward
                                   Elizabeth S. Saylor
                          Emery Celli Brinckerhoff & Abady, LLP
                               600 Fifth Avenue, 10th Floor
                                  New York, NY 10020


                                  MacMAIN, CONNELL & LEINHAUSER, LLC


                                      By:   /s/ Matthew S. Polaha
                                            Matthew S. Polaha
                                            PA Attorney I.D. No. 320674
                                            433 W. Market Street, Suite 200
                                            West Chester, PA 19382
                                            Attorney for Defendants
